        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 1 of 30




 1 Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
 2 10737 Riverside Drive
     North Hollywood, CA 91602
 3 Phone: (818) 763-6289
     Fax: (818) 763-4676
 4 E-mail: lawoffah@aol.com

 5 Matthew F. Schwartz * Pro Hac Vice Pending
     Brian S. Levenson * Pro Hac Vice Pending
 6 SCHWARTZ, PONTERIO & LEVENSON, PLLC
   134 West 29th Street, Suite 1006
 7 New York, New York 10001
   Phone: (212) 714-1200
 8 Fax: (212) 714-1264
   E-mail: mschwartz@splaw.us
 9 E-mail: blevenson@splaw.us

10 Oren S. Giskan * Pro Hac Vice Pending
     GISKAN SOLOTAROFF & ANDERSON LLP
11 90 Broad Street, 10th Floor
     New York, New York 10004
12 Phone: (212) 847-8315
     E-mail: ogiskan@gslawny.com
13
     Attorneys for Plaintiffs
14

15                         UNITED STATES DISTRICT COURT
16                      NORTHERN DISTRICT OF CALIFORNIA
17

18    SA MUSIC, LLC, WILLIAM KOLBERT,
      AS TRUSTEE OF THE HAROLD ARLEN
19    TRUST, RAY HENDERSON MUSIC CO.,
      INC., FOUR JAYS MUSIC COMPANY,
20    and JULIA RIVA,                               COMPLAINT FOR
                                                    COPYRIGHT INFRINGEMENT
21                                    Plaintiffs,   AND DEMAND FOR
                                                    JURY TRIAL
22                              v.
23    GOOGLE, LLC,
      GENEPOOL DISTRIBUTION LTD., and
24    IDEAL MUSIC LIMITED,
25                                    Defendants.
26

27

28
                                               1
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 2 of 30




 1                                 Basis for Jurisdiction
 2        1.    The Court has jurisdiction over the subject matter of this action against
 3 all Defendants pursuant to 28 U.S.C. § 1338(a) because this is an action for copyright

 4 infringement arising under the Copyright Act of 1976, 17 U.S.C. §§ 101, 106, 115,

 5 501, 602 et seq.

 6                                     Introduction
 7        2.    Plaintiffs are the legal and/or beneficial copyright owners of musical
 8 works authored by Harold Arlen, Ray Henderson, and Harry Warren, three of the

 9 premier composers of American music.

10        3.    Harold Arlen wrote or co-wrote some of the most popular modern songs,
11 including Over the Rainbow from The Wizard of Oz and many other seminal works

12 in the American songbook, including I’ve Got the World on a String, Stormy Weather,

13 The Devil and the Deep Blue Sea, Come Rain or Come Shine, Get Happy, Ill Wind

14 and It’s Only A Paper Moon.

15        4.    Ray Henderson wrote or co-wrote some of the most popular modern
16 songs, including many seminal works in the American songbook, including Bye Bye

17 Blackbird, Has Anybody Seen My Girl? (a/k/a "Five Foot Two, Eyes of Blue"), I'm

18 Sitting on Top of the World, Life Is Just a Bowl of Cherries, Varsity Drag, The Best

19 Things in Life Are Free, Button Up Your Overcoat and Animal Crackers in My Soup.

20        5.    Harry Warren wrote over 800 songs, including At Last, Chattanooga
21 Choo Choo, I Only Have Eyes for You, You Must Have Been a Beautiful Baby, Jeepers

22 Creepers, The Gold Diggers' Song (We're in the Money), Lullaby of Broadway, You'll

23 Never Know, On the Atchison, Topeka and the Santa Fe, That's Amore, Nagasaki,

24 There Will Never Be Another You, and The More I See You.

25        6.    The Composition Chart annexed as Exhibit A provides a list of Plaintiffs’
26 copyrighted compositions at issue in this case (the “Subject Compositions”).

27        7.    The works of Arlen, Henderson, and Warren have been recorded by the
28 most prominent jazz and popular artists of all time, including Art Tatum, Benny

                                             2
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 3 of 30




 1 Goodman, Billie Holliday, Cab Calloway, Ella Fitzgerald, Ethel Waters, Frank

 2 Sinatra, Judy Garland, Lena Horne, Louis Armstrong, Miles Davis, Ray Charles,

 3 Sarah Vaughan, and Tony Bennett to name only a few. These monumental works of

 4 art are, quite literally, national treasures. These and other recordings of Plaintiffs’

 5 copyrighted musical works have been pirated by the Defendants in this case.

 6        8.     Defendants are all players in the digital music business that participate
 7 in, and jointly profit from, making digital phonorecord deliveries (i.e., downloads) of

 8 pirated recordings of the Subject Compositions.

 9        9.     Digital phonorecord deliveries of musical recordings constitute a
10 reproduction and distribution of the musical work embodied in the digital recording

11 and require a license from the copyright owner of the musical composition, sometimes

12 referred to as a “mechanical license.”

13        10.    Defendants have failed to obtain any license that would authorize them
14 to reproduce, distribute, or sell the recordings of the Subject Compositions identified

15 in the Infringement Charts annexed as Exhibits B-D and as a result, Defendants have

16 infringed Plaintiffs’ exclusive rights of reproduction and distribution of the Subject

17 Compositions, under 17 U.S.C. §§ 106(1) and 106(3).

18        11.    Further, the activity of making digital phonorecord deliveries of pirated
19 recordings of the Subject Compositions does not qualify for a compulsory license

20 under Section 115 of the Copyright Act.

21        12.    A list of the pirated recordings of the Subject Compositions that
22 Defendants have reproduced and distributed without authorization, including by

23 making digital phonorecord deliveries, thus far identified, is set forth in the

24 Infringement Charts annexed as Exhibits B-D.

25        13.    All the recordings identified on Exhibits B-D are pirated. Plaintiffs have
26 thus far identified over 270 pirated recordings of the Subject Compositions that have

27 been separately reproduced and distributed by Defendants in the Google Play store as

28 set forth in the Infringement Charts annexed as Exhibits B-D.

                                              3
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 4 of 30




 1                     Defendants’ Piracy is Massive and Flagrant
 2        14.   The scope and flagrant nature of Defendants’ piracy cannot be
 3 understated. It is obvious that the recordings listed in Exhibits B-D are pirated by

 4 virtue of the scope of the Ideal Music catalog, the replication of the original album

 5 artwork, and the distribution of legitimate versions of the recordings by the rightful

 6 record label owners in the Google Play store.

 7        15.   Ideal Music has no web presence and no listing on Discogs.com, yet it
 8 sold recordings by virtually every well-known recording artist from the 1930-1970.

 9        16.   In many cases, Defendants pirated two entire albums of previously
10 released material, combined them with the original album artwork, and made them

11 available for sale in the Google Play store as “2 classic albums”. For example, in

12 1953, Clef Records released a recording of Stormy Weather by Billy Holiday on the

13 album An Evening with Billie Holiday:

14

15

16

17

18

19

20        17.   UMG Recordings (now Clef’s parent label) continues to sell the
21 recording and the album, including on the Google Play store:

22

23

24

25

26

27

28

                                             4
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 5 of 30




 1        18.        Defendants, however, pirated the entire album (including the artwork),
 2 combined it with another Billie Holiday album originally released by Clef, Billie

 3 Holiday Sings, and offered both albums for sale on the Google Play store for

 4 significantly less than the legitimate release:

 5

 6

 7

 8

 9

10

11

12        19.        This is not the only instance in which Defendants have combined

13 previously released albums in this manner. In every case, they have bootlegged the

14 artwork as well as the recordings and have offered the combined pirated albums as “2

15 classic albums” at a steep discount to regularly priced digital albums in the Google

16 Play stores. The following are some additional examples:

17

18

19

20

21

22

23        The Drifters' Greatest Hits       Anita Sings the Most      Tony Bennett Sings For Two
              (Atlantic – 1960)               (Verve – 1957)              (Columbia - 1961)

24        Save the Last Dance for Me    An Evening with Anita O’Day        Alone Together
               (Atlantic – 1962)              (Verve – 1957)              (Columbia - 1960)
25

26

27

28

                                                        5
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 6 of 30




 1        20.   In addition, Defendants created unauthorized compilations of a particular
 2 recording artist’s greatest works and made them available for sale as albums called

 3 The Great American Songbook. For example, Defendants distributed the following

 4 compilations of the works of Judy Garland, Billie Holiday, Johnny Mathis, and Miles

 5 Davis in the Google Play store using cookie-cutter album art:

 6

 7

 8

 9

10

11

12        21.   Defendants did the same for a series of albums they called “Big Band

13 Legends” and distributed the following unauthorized compilations of the works of

14 Cab Calloway, Gene Krupa, Count Basie, and Benny Goodman:

15

16

17

18

19

20

21        22.   In addition, Defendants have bootlegged albums comprised solely of

22 works by particular composers, including Arlen, Henderson and Warren. For

23 example, in 1961, Columbia Records released Tony Bennett – Sings A String Of

24 Harold Arlen, an album comprised exclusively of works by Harold Arlen. Defendants

25 combined the recordings and artwork from this album with another Columbia-Bennett

26 album, To My Wonderful One, and made all the tracks available for sale on Google

27 Play under the Ideal Music imprint.

28

                                             6
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 7 of 30




 1        23.    What’s more, they have offered the combined albums for sale in the
 2 Google Play stores for $4.99 ($.99 per track), a steep discount when compared with

 3 the legitimate releases that Columbia is still offering in Google’s store for $9.49 per

 4 album ($1.29 per track) as evidenced by the following screenshots:

 5

 6

 7

 8

 9

10
                                           Ideal Music
11

12

13

14

15

16

17

18                                      Columbia Records

19

20

21

22

23

24

25                                      Columbia Records

26

27

28

                                               7
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 8 of 30




 1        24.    Defendants have infringed the Ray Henderson and Harry Warren
 2 catalogs of works on a wholesale basis as well. Defendants have created unauthorized

 3 compilations of these composer’s works and offered them for sale on the Google Play

 4 stores:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20        25.    All of this should have made it obvious that Ideal Music is a huge music
21 piracy operation. Genepool and Google had actual knowledge of, and/or willfully

22 chose to ignore, the evidence of piracy and participated in the infringement on a

23 massive scale.

24        26.    To put this case in context, in 2007, Jammie Thomas-Rasset, a single
25 mother of four in Brainerd, Minnesota, was found liable, after three separate jury

26 trials, for copyright infringement for using file sharing software that enabled the

27 unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls

28 and Def Leppard, among others. The juries awarded statutory damages in all three

                                              8
             COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 9 of 30




 1 trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals

 2 ultimately affirmed statutory damages in the amount of $9,250 for each infringed

 3 recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy as

 4 she had “no other option.”

 5        27.    In 2009, Joel Tenenbaum, a Massachusetts college student, who also
 6 used file-sharing software that permitted others to download 30 recordings by Limp

 7 Bizkit and Blink-182, was found liable and the jury awarded statutory damages of

 8 $22,500 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum

 9 to file for Chapter 7 bankruptcy.

10        28.    Unlike Ms. Thomas-Rassett and Mr. Tenenbaum who were not alleged
11 to have sold their infringing recordings or profited from their conduct, Defendants in

12 this case have engaged in massive music piracy operation for the purpose of

13 generating profits from their sales of pirated recordings and by other means.

14        29.    The copyright infringement operation detailed in this Complaint is only
15 the latest in a long line of piracy schemes that have plagued composers, publishers,

16 and record labels since the inception of the music industry over 100 years ago, when

17 the perforated rolls used by player pianos to perform musical works were pirated. See

18 Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912).

19        30.    As the technology employed by the music industry to reproduce musical
20 works advanced, bootlegging efforts by music pirates kept pace. In the 1960s and

21 1970s, organized criminal enterprises engaged in record and tape piracy operations

22 on a scale that is dwarfed by the infringing conduct explained herein. Like the

23 Defendants in this case, the “tape pirates” and “record pirates” of years past

24 unlawfully duplicated popular pre-existing recordings, and then claimed their liability

25 was limited by the compulsory license provision of the 1909 Copyright Act, § 1(e).

26        31.    The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9th Cir.
27 1972) settled the issue as to whether tape pirates could limit their liability for piracy

28 under the compulsory license provision of the 1909 Copyright Act. In Duchess, the

                                               9
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 10 of 30




 1 defendant tape pirate engaged in the same conduct identified in this Complaint, and

 2 claimed her conduct was lawful because the compulsory license provision of the

 3 Copyright Act authorized the reproduction and distribution of the musical works

 4 embodied on the recordings she pirated. The Ninth Circuit rejected the argument,

 5 stating, “She may not continue her piracy under the flag of compulsory licensing.”

 6 The Duchess court concluded that the tape pirates’ activity was ineligible for a

 7 compulsory license and that reproduction of a musical composition on a pirated

 8 recording infringed the copyright in the composition, even when a compulsory license

 9 was claimed. 1

10          32.     The holding in Duchess was codified when the Copyright Act was
11 revised in 1976. The statutory bar against compulsory licensing of pirated recordings

12 continues in the recent amendments to Section 115 of the Copyright Act, which

13 provides that reproduction and distribution of pirated sound recordings is not a

14 covered activity under Section 115 and is ineligible for a compulsory license.

15          33.     Defendants are nothing more than modern tape pirates and their conduct
16 constitutes willful copyright infringement of the Subject Compositions in violation of

17 the United States Copyright Act [17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.] (the

18 “Copyright Act”).

19                                            The Parties
20                                          SA Music, LLC
21          34.     Plaintiff SA Music, LLC is a Nevada limited liability company and Sam
22 Arlen is the sole member of the company.

23

24          1
               The criminal conduct of “tape pirates” became a priority of the Attorney General of the
25   United States, Edward H. Levi, in 1975 when the Justice Department determined that decisions
     reached by four Circuit Courts of Appeals, including the Ninth Circuit in Duchess, rendered tape
26   pirates criminally liable even where the statutory royalty was tendered. See Heilman v. Levi, 391
     F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement sentences continue to this day.
27   See Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced to 33 months
28   in prison and ordered to be removed from the United States for selling bootleg copies of music
     CDs at a Florida flea market, as a crime involving moral turpitude).
                                                    10
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 11 of 30




 1                                The Harold Arlen Trust
 2        35.    Plaintiff William Kolbert is the Trustee of the Harold Arlen Trust (the
 3 “Harold Arlen Trust”), a trust created by Harold Arlen in his will. Sam Arlen is a

 4 beneficiary of the trust.

 5                             Ray Henderson Music Co. Inc.
 6        36.    Plaintiff Ray Henderson Music Co. Inc. is a Delaware corporation with
 7 a principal place of business in Maryland.

 8                        Four Jays Music Company & Julia Riva
 9        37.    Plaintiff Four Jays Music Company is a California corporation with a
10 principal place of business at 421 E. 6th St. in Los Angeles, California.

11        38.    Plaintiff Julia Riva is Harry Warren’s granddaughter and the President
12 of Four Jays Music Company. Julia Riva is a resident of Los Angeles, California.

13                                         Google
14        39.    Defendant Google LLC (“Google”) is a limited liability company
15 organized under the laws of the State of Delaware with a place of business at 1600

16 Amphitheatre Parkway, Mountain View, California.

17        40.    Google has owned and operated a digital music store under various
18 names since 2011, including “Google Music” at launch, and currently, “Google Play”,

19 all selling permanent downloads. Google Play currently has a catalog of over 40

20 million tracks for sale as permanent downloads in the U.S.

21        41.    Google specifically selected and contracted with Ingrooves, Genepool,
22 and/or Ideal Music to provide the Ideal Music digital music catalog to be sold in its

23 Google Play store on negotiated financial terms.

24        42.    Google received all of the recordings of the Subject Compositions
25 identified on Exhibits B-D from Ingrooves, Genepool, and/or Ideal Music. Google

26 then reproduced, distributed and sold these pirated recordings of the Subject

27 Compositions in Google Play, without any licenses, as permanent downloads among

28 other types of digital phonorecord deliveries identified herein.

                                              11
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 12 of 30




 1                                        Genepool
 2        43.    Upon information and belief, Defendant Genepool Distribution Ltd.
 3 (“Genepool”) is a business entity organized under the laws of the United Kingdom

 4 with a place of business at 8 Bovisand Court, Bovisand, Plymouth, Devon, PL9 0AD,

 5 United Kingdom.

 6        44.    Genepool engages in the distribution of digital music to the Google Play
 7 store and has delivered thousands of recordings to Google for sale throughout the U.S.

 8        45.    Genepool specifically selected and contracted with Ideal Music to
 9 provide the Ideal Music digital music catalog to be sold in the Google Play store on

10 negotiated financial terms.

11        46.    Genepool (and or its distributor(s)) unlawfully reproduced and
12 distributed the pirated recordings of the Subject Compositions to Google at the

13 direction of Ideal Music and unlawfully authorized its distributor(s) and Google to

14 make digital phonorecord deliveries in the Google Play store, as specifically set forth

15 in Exhibits B-D.

16                                      Ideal Music
17        47.    Upon information and belief, Defendant Ideal Music Limited (“Ideal
18 Music”) is a business entity organized under the laws of the United Kingdom with a

19 place of business at 10 Wades Grove, London, N21 1BH.

20        48.    Ideal Music, without any authority, duplicated pre-existing recordings
21 embodying the Subject Compositions, distributed them to Genepool (and/or other

22 distributors) and Google, without any license, unlawfully authorized distribution and

23 delivery of the pirated recordings to Google for sale in its online music store, and

24 unlawfully authorized Genepool and Google to make digital phonorecord deliveries

25 in the Google Play store as specifically set forth in the annexed Exhibits B-D.

26        49.    Upon information and belief, Ideal Music is simply duplicating
27 recordings of the Subject Compositions made by others without permission and

28

                                             12
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 13 of 30




 1 authorizing Genepool (and or other distributors), and Google to sell reproductions of

 2 the pirated copies for profit in the Google Play store.

 3                             Jurisdiction, Venue and Joinder
 4         50.   This Court has personal jurisdiction over Defendants because they have
 5 a principal place of business in this Judicial District and/or purposefully availed or

 6 directed their infringing activities in this Judicial District. Google has its principal

 7 offices in this district. Defendants Genepool and Ideal Music are business entities

 8 located in the United Kingdom and have purposefully availed themselves and/or

 9 directed their infringing activity at this Judicial District.

10         51.   Further, Plaintiffs’ copyright infringement claims arise out of (a) the
11 reproduction and distribution of pirated recordings of the Subject Compositions listed

12 in Exhibits B-D, occurring in Northern District of California, directly by Defendants

13 and/or at their purposeful direction and availment, including the infringing

14 distribution, delivery and reproduction of pirated recordings embodying Plaintiffs’

15 compositions to Google in Northern District of California; (b) infringing distribution,

16 delivery and reproduction of pirated recordings embodying Plaintiffs’ compositions

17 to Google in Northern District of California; (c) the infringing sale of pirated

18 recordings of Subject Compositions to Northern District of California residents;

19 and/or (d) transactions consummated within Northern District of California

20 concerning reproduction, distribution and delivery of the pirated recordings of the

21 Subject Compositions.

22         52.   Ideal Music intentionally directed its distributor Genepool to distribute
23 the pirated recordings of the Subject Compositions identified in Exhibits B-D to

24 Google for sale in its online music store and unlawfully authorized Google to

25 reproduce and distribute pirated recordings of the Subject Compositions in its Google

26 Play music store.

27         53.   Ideal and Genepool intentionally distributed and delivered the pirated
28 recordings of the Subject Compositions identified in Exhibits B-D to Google, and

                                                13
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 14 of 30




 1 unlawfully authorized Google to reproduce these pirated recordings of the Subject

 2 Compositions in their digital music stores and to sell permanent downloads to

 3 California consumers. Genepool and Ideal Music received royalties and royalty

 4 statements for all of Google’s sales of permanent downloads of the pirated recordings

 5 of the Subject Compositions in its Google Play digital music store.

 6        54.    Google reproduced the pirated recordings of the Subject Compositions
 7 and made available, distributed, and sold the pirated recordings of the Subject

 8 Compositions to Californians from the Google Play store.

 9        55.    Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b), 1391(c)
10 and 1400(a) because Google has its principal place of business in this district. In

11 addition, Defendants are subject to personal jurisdiction in this Judicial District and

12 have committed unlawful acts of infringement in California and in this Judicial

13 District.

14        56.    Joinder of Ideal Music, Genepool, and Google is proper under Fed. R.
15 Civ. P. 20 because Defendants are jointly and severally liable as members of a distinct

16 distribution chain for the acts of copyright infringement identified herein.

17                                      Harold Arlen
18        57.    Harold Arlen (1905–1986) was a master composer and a highly regarded
19 contributor to the Great American Songbook. The son of a synagogue cantor, Arlen

20 was born in Buffalo, New York and emerged as one of the greatest American

21 composers and songwriters, writing extraordinarily complex melodies and harmonies

22 that remained accessible to a broad popular audience.

23        58.    Early in his career, Arlen wrote songs for musicals, including the entire
24 scores for Broadway shows such as Cotton Club Parade, Life Begins at 8:40, Bloomer

25 Girl, St. Louis Woman, Jamaica and Saratoga, among others.

26        59.    Arlen was also active in Hollywood and composed the music for some
27 of the greatest film musicals of all time, most notably all the music in the 1939 motion

28

                                              14
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 15 of 30




 1 picture classic “The Wizard of Oz,” including Ding, Dong! The Witch Is Dead, We're

 2 Off To See The Wizard, and Over The Rainbow.

 3        60.    Over The Rainbow, performed by Judy Garland in the film, won the
 4 Academy Award for Best Original Song. The song is one of the most enduring

 5 standards of the 20th century and was voted number one on the "Songs of the Century"

 6 list compiled by the Recording Industry Association of America and the National

 7 Endowment for the Arts. The American Film Institute also ranked Over The Rainbow

 8 the greatest movie song of all time.

 9        61.    Arlen successfully collaborated with the greatest of the Tin Pan Alley
10 lyricists, including E.Y. “Yip” Harburg, Ira Gershwin, Johnny Mercer, Leo Robin and

11 Ted Koehler.

12        62.    Arlen’s partnership with Harburg extended over many decades. With
13 Billy Rose, they wrote It's Only A Paper Moon in 1933. They followed up with a

14 successful revue, Life Begins at 8:40, which included lyric collaborations with his old

15 friend, Ira Gershwin, including Fun to Be Fooled, You're A Builder Upper, and Let's

16 Take A Walk Around The Block.

17        63.    Arlen was inducted into the Songwriters Hall of Fame in 1971 and was
18 honored with its highest accolade, the Johnny Mercer Award, in 1982.

19        64.    In 1996, Arlen was honored and memorialized by the United States
20 Postal Service with his own stamp:

21

22

23

24

25

26

27

28

                                             15
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 16 of 30




 1                     SA Music LLC and the Harold Arlen Trust
 2        65.    Harold Arlen’s son, Sam Arlen, acquired the U.S. copyrights in the
 3 Subject Compositions between 1989 and 2013, by termination notices that he, as sole

 4 statutory heir under Section 304 of the Copyright Act of 1976, served and filed with

 5 Copyright Office.

 6        66.    In 2018, Sam Arlen assigned the U.S. copyrights in the Subject
 7 Compositions, as set forth in the Composition Chart annexed as Exhibit A, along with

 8 all accrued causes of action, to his company, SA Music, LLC. SA Music, LLC is the

 9 legal and/or beneficial owner of the U.S. copyright in certain of the Subject

10 Compositions as identified in Exhibit A, along with all accrued causes of action.

11        67.     Plaintiff Harold Arlen Trust acquired the U.S. copyrights identified in
12 the Composition Chart annexed as Exhibit A by operation of will and through

13 termination notices served and filed by Harold Arlen during his lifetime with the U.S.

14 Copyright Office under Section 304 of the Copyright Act of 1976.

15        68.    Plaintiff Harold Arlen Trust is the legal owner of certain of the U.S.
16 copyright in certain of the Subject Compositions as identified in Exhibit A, along with

17 all accrued causes of action.

18                                      Ray Henderson
19        69.    Ray Henderson (1896-1970) was born in Buffalo, New York and studied
20 piano and composition at the Chicago Conservatory where he cultivated a melodic

21 style that helped him write enduring American standards, such as Life Is Just A Bowl

22 of Cherries, Bye Bye Blackbird, and Five Foot Two Eyes Of Blue.

23        70.    Henderson was part of the most successful songwriting team of the late
24 1920s and 1930s, Henderson, Brown and DeSylva. The threesome created several

25 memorable hits from the era including It All Depends On You, Broken Hearted, and

26 If I Had A Talking Picture of You.

27        71.    Henderson contributed to several Broadway shows throughout his career
28 including Manhattan Mary, George White’s Scandals, Good News, Hold Everything,

                                             16
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 17 of 30




 1 Three Cheers, Follow Through, Flying High, Hot-Cha, Strike Me Pink, Ziegfeld

 2 Follies of 1943 and Say When. In 1956, Henderson’s songwriting life was the subject

 3 of a film called “The Best Things In Life Are Free” starring Gordon MacRae, Dan

 4 Dailey and Ernest Borgnine as the real-life songwriting team of Buddy DeSylva, Lew

 5 Brown and Ray Henderson.

 6

 7

 8

 9

10

11

12

13         72.    Ray Henderson was among those selected for the inaugural induction
14 into the Songwriters Hall of Fame in 1970.

15
                               Ray Henderson Music Co. Inc.
16
           73.    Ray Henderson Music Co. Inc. is a Delaware corporation formed by Ray
17
     Henderson’s children. Ray Henderson Music Co. Inc. acquired the copyrights in the
18
     respective Subject Compositions by assignment from his children who acquired the
19
     copyrights by termination notices timely served and filed with U.S. Copyright Office
20
     under Section 304 of the Copyright Act of 1976.
21
           74.    Plaintiff Ray Henderson Music Co. Inc. is the legal owner of the U.S.
22
     copyright in certain of the Subject Compositions as identified in Exhibit A, along with
23
     all causes of action.
24
                                        Harry Warren
25
           75.    Harry Warren (1893-1981) has perhaps contributed more to the great
26
     American songbook than any other songwriter in history. Warren was born to Italian
27

28

                                               17
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 18 of 30




 1 immigrant parents in Brooklyn, New York. After serving in the US Navy in World

 2 War I, Warren began writing songs.

 3        76.   In the years 1931 to 1945, Warren wrote more hit songs than Irving
 4 Berlin. He was nominated for the Academy Award for Best Song eleven times (more

 5 than Berlin, George Gershwin, Cole Porter or Richard Rodgers) and won three Oscars

 6 for composing Lullaby of Broadway, You'll Never Know, and On the Atchison, Topeka

 7 and the Santa Fe.

 8

 9

10

11

12

13

14

15        77.   Warren wrote over 800 songs including Chattanooga Choo Choo, the
16 first song to receive a gold record, presented by RCA Victor in 1942, for sales of 1.2

17 million copies. Over the course of his career, Warren wrote 81 top 10 hits, including

18 timeless classics such as At Last, I Only Have Eyes For You, That’s Amore, You Must

19 Have Been A Beautiful Baby, Jeepers Creepers, and The Gold Diggers’ Song (We’re

20 in the Money).

21        78.   Warren was one of America's most prolific film composers, and his
22 songs have been featured in over 300 films. Harry Warren was inducted into the

23 Songwriters Hall of Fame in 1971.

24                      Four Jays Music Company & Julia Riva
25        79.   In 1955 Harry Warren formed the Four Jays Music Company, a
26 California corporation, to own the copyrights in his musical works.

27        80.   Four Jays Music Company acquired the copyrights in the respective
28 Subject Compositions by assignment from Harry Warren and third party music

                                             18
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 19 of 30




 1 publishers, as well as by assignment by Harry Warren’s wife, daughter, and

 2 grandchildren, who acquired the copyrights by termination notices timely served and

 3 filed with U.S. Copyright Office under Section 304 of the Copyright Act of 1976.

 4         81.   Plaintiff Four Jays Music Company is a legal owner of the U.S. copyright
 5 in certain of the Subject Compositions as identified in Exhibit A, along with all

 6 accrued causes of action.

 7         82.   Julia Riva is a legal owner of the U.S. copyright in certain of the Subject
 8 Compositions as identified in Exhibit A, along with all accrued causes of action, as a

 9 result of termination notices filed and served on or after January 1, 1997.

10                                The Subject Compositions
11         83.   Plaintiffs are the owners of the musical compositions listed in the
12 Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)

13 that are the subject of this action.

14         84.   The copyrights for all the Subject Compositions have been registered and
15 renewed with the U.S. Copyright Office, and each Subject Composition is the subject

16 of a valid U.S. copyright. The Composition Chart annexed as Exhibit A identifies the

17 copyright registration numbers for each of the Subject Compositions.

18         85.   Plaintiffs are the owners of a share in each of the Subject Compositions
19 in the percentages listed on Exhibit A.

20         86.   As discussed more fully below, the Defendants have infringed, and are
21 continuing to infringe, the copyright in each of the Subject Compositions by willfully

22 reproducing and distributing them without a license.

23                                        Background
24         87.   Before digital music distribution, recorded music was physically
25 distributed through brick-and-mortar stores that were confined by the limitations of

26 shelf space. Recording artists signed exclusive recording contracts with record labels

27 in order to have their records pressed and distributed in national record stores.

28

                                              19
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 20 of 30




 1        88.    It is hard to imagine that a person walking into Tower Records, off the
 2 street, with arms full of CDs and vinyl records and claiming to be the record label for

 3 Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that

 4 store sell their copies directly next to the same albums released by legendary record

 5 labels, Capitol, RCA and Columbia, and at a lower price.

 6        89.    Yet, this exact practice occurs every day in the digital music business,
 7 where there is unlimited digital shelf space (for example, there are more than 40

 8 million recordings in the Google Play store) and a complete willingness by the digital

 9 music stores to seek popular and iconic recordings from any source, legitimate or not,

10 provided they participate in sharing the proceeds.

11        90.    The iconic status of the pirated recordings of the Subject Compositions
12 at issue in this case cannot be overstated. Any list of the most popular singers and

13 musicians of any period between 1930 and 1970 would be replete with the artists who

14 have recorded Plaintiffs’ musical works, some of them multiple times.

15        91.    All the recordings on the Infringement Charts (Exhs. B-D) embodying
16 the Subject Compositions are pirated copies, or “bootlegs.” Defendants’ digital

17 phonorecord deliveries of these pirated copies were all made without authorization

18 from the copyright owners of the sound recordings or those who originally “fixed”

19 them as required by Section 115 (discussed below), and the copyright owners of the

20 Subject Compositions.

21        92.    Defendants all generate illicit revenue for themselves when these and
22 other pirated copies are sold or distributed. Plaintiffs have not authorized any

23 reproduction or distribution of these pirate recordings of the Subject Compositions

24 (or any identified on Exhibits B-D) and it is an infringement for which all the

25 Defendants are jointly and severally liable.

26

27

28

                                             20
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 21 of 30




 1                                 The Pirated Recordings
 2        93.   All of the recordings identified in Exhibits B-D are pirated and all of the
 3 corresponding Subject Compositions are unlicensed. For all of the infringements

 4 identified in Exhibits B-D, Defendants have taken recordings of the Subject

 5 Compositions – in which they hold no rights – and reproduced and distributed pirated

 6 copies of them to the public, for profit, without authorization, and without obtaining

 7 a license to reproduce and distribute the Subject Composition embodied in each

 8 respective pirated recording.

 9        94.   Virtually all of the recordings at issue in this case were originally made
10 between 1930 and 1972. Because of the consolidation in the music industry, many of

11 the record labels that originally released these recordings have been acquired or

12 otherwise consolidated by the three remaining major labels, Sony, Universal, and

13 Warner, and their catalogs were absorbed into the major labels’ “back catalog.” This

14 consolidation occurred well before the first digital music stores started operating in

15 the early 2000s.

16        95.   Since Ideal Music did not exist prior to 1999, and it did not originally
17 “fix” any of the relevant recordings, the only way for it to acquire the rights to

18 duplicate and distribute them would be to purchase or license rights in these

19 recordings and the compositions they embody.

20        96.   Ideal Music, however, never acquired any license or authority from
21 Plaintiffs. Further, Ideal Music never acquired permission or the rights to reproduce

22 or distribute any of these back-catalog recordings from the major labels.

23        97.   Defendants all simply duplicated pirated records of the Subject
24 Compositions without permission and sold the pirated copies for profit.

25                Defendants Have Infringed the Subject Compositions
26        98.   Section 115 of the Copyright Act expressly excludes Defendants’
27 reproduction and distribution of pirated recordings of the Subject Compositions as a

28 covered activity eligible for a compulsory license under Section 115 and Defendants

                                             21
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 22 of 30




 1 have failed to obtain any licenses for the Subject Compositions that authorize such

 2 activity.

 3        99.    The Infringement Charts annexed as Exhibits B-D set forth each pirated
 4 recording of the Subject Compositions thus far identified by Plaintiffs that Defendants

 5 have reproduced, distributed, imported, and/or made available for sale as digital

 6 phonorecord deliveries in the Google online store without authorization.

 7        100. The various types of unauthorized reproductions, distributions, and/or
 8 digital phonorecord delivery configurations of each of the pirated recordings of the

 9 Subject Compositions made and/or authorized by Defendants are discussed briefly

10 below.

11                                 Permanent Downloads
12        101. Permanent download means a digital transmission of a sound recording
13 of a musical work in the form of a download, where such sound recording is accessible

14 for listening without restriction as to the amount of time or number of times it may be

15 accessed.

16        102. Google has made available, reproduced, and distributed permanent
17 downloads of the recordings of the Subject Compositions listed on Exhibits B-D to

18 its customers.

19        103. Google was unlawfully authorized and directed to do so by Ideal Music,
20 Genepool, and/or their distributor(s).

21        104. Reproducing or distributing permanent downloads of recordings of the
22 Subject Compositions requires licenses from the copyright owners of the Subject

23 Compositions and all of the Defendants failed to obtain such licenses for each entry

24 on the Infringement Charts at Exhibits B-D.

25        105. The reproduction and distribution of permanent downloads of
26 recordings of the Subject Compositions by Google, and the authorization of this

27 activity by Ideal Music, Genepool, and/or their distributor(s), infringes Plaintiffs’

28 exclusive reproduction and distribution rights under 17 U.S.C. § 106(1) and (3).

                                             22
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 23 of 30




 1                                     Server Copies
 2        106. Google has reproduced at least one copy of each recording of the Subject
 3 Compositions identified on Exhibits B-D on its servers for sale of permanent

 4 downloads in its online store as server copies.

 5        107. Google was unlawfully authorized to engage in this activity by Ideal
 6 Music, Genepool, and/or their distributor(s).

 7        108. Making server copies of any of the recordings embodying the Subject
 8 Compositions identified on Exhibits B-D requires a license from the copyright owners

 9 of the Subject Compositions.

10        109.   All Defendants failed to obtain such licenses for each of the recordings
11 embodying the Subject Compositions identified on Exhibits B-D.

12        110. Google’s reproduction of server copies of pirated recordings of the
13 Subject Compositions for sale of permanent downloads in its online store, and

14 authorization of this activity by Ideal Music, Genepool, and/or its distributor(s), as

15 well the distribution of the server copies of pirated recordings of Subject Composition

16 to Google by Ideal Music, Genepool, and/or their distributor(s), infringes Plaintiffs’

17 exclusive reproduction and distribution rights under 17 U.S.C. § 106(1) and (3).

18                                   Making Available
19        111. Defendants have made and continue to make available, or authorize
20 making available, permanent downloads of the recordings of the Subject

21 Compositions identified on Exhibits B-D to the public by delivering, uploading and/or

22 offering them as permanent downloads in Google’s online store.

23        112. Defendant Google’s making available recordings of the Subject
24 Compositions identified on Exhibits B-D for permanent downloads, and authorization

25 of this activity, by Ideal Music, Genepool, and/or their distributor(s), requires a

26 license from the copyright owners of the Subject Compositions

27        113. Defendants failed to obtain such licenses for each recording of the
28 Subject Compositions identified on Exhibits B-D and have thereby infringed

                                             23
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 24 of 30




 1 Plaintiffs’ exclusive distribution rights under 17 U.S.C. § 106(3) as a “deemed

 2 distribution.” A&M Records v. Napster, 239 F.3d 1004, 1014 (9th Cir. 2001); Perfect

 3 10, Inc. v. Google.com, Inc., 487 F.3d 701 718–19 (9th Cir. 2007).

 4                                     Importation
 5        114. Importation of phonorecords of a musical composition acquired outside
 6 the U.S. requires authorization of the owner of the copyright of the musical

 7 composition under Section 602 of the Copyright Act. Importation without the

 8 authority of the owner of the copyright in that composition is an infringement of the

 9 exclusive distribution rights under 17 U.S.C. § 106(3).

10        115. Defendants have engaged in the unauthorized importation of
11 phonorecords of the Subject Compositions, acquired outside the U.S., by digital

12 phonorecord deliveries, or other means.

13        116.    Ideal Music and Genepool are located outside the United States.
14 Defendants have engaged in the importation of phonorecords of each recording

15 embodying the Subject Compositions listed on Exhibits B-D into the United States

16 by digital phonorecord delivery, or other delivery of phonorecords.

17        117. None of the Defendants obtained importation authorization from the U.S.
18 copyright owners of the Subject Compositions.

19        118. Defendants’ respective importations of phonorecords embodying the
20 Subject Compositions identified on Exhibits B-D infringe Plaintiffs’ exclusive

21 importation rights under 17 U.S.C. § 602 and distribution rights under 17 U.S.C. §

22 106(3).

23

24

25

26

27

28

                                             24
             COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 25 of 30




 1                                       Willfulness
 2        119. The infringing conduct of all of the Defendants is willful. Ideal Music
 3 knows that it does not have authority to reproduce, distribute or for importation of the

 4 recordings of the Subject Compositions listed on Exhibits B-D, or to authorize these

 5 actions by Genepool and Google. Ideal Music has pirated thousands of recordings and

 6 sold them in the United States through Google’s online store.

 7        120. Similarly, Genepool did not perform any investigation or due diligence
 8 to confirm that Ideal Music had authorization to reproduce, distribute, make, or

 9 authorize the making of digital phonorecord deliveries, or the importation, of the

10 recordings of the Subject Compositions identified on Exhibits B-D.

11        121. In fact, Genepool and Google have had knowledge of the infringing
12 conduct of Ideal Music but nevertheless continued to make digital phonorecord

13 deliveries and other reproductions and distributions of the pirated recordings of the

14 Subject Compositions that Ideal Music provided without any licenses, and/or were

15 recklessly indifferent or willfully blind to their own infringing conduct.

16        122. Further, Google had knowledge of their own infringing conduct and that
17 of Ideal Music and Genepool but continued to work with them and make digital

18 phonorecord deliveries and other reproductions and distributions of the pirated

19 recordings of the Subject Compositions that Ideal Music, Genepool, and/or their

20 distributor(s) provide and/or were recklessly indifferent or willfully blind to their own

21 infringing conduct.

22        123. Finally, Google has willfully failed to employ adequate human
23 resources, screening mechanisms, or use of digital fingerprinting technology to detect

24 unlawfully duplicated recordings in their stores that it routinely uses for other

25 services.

26        124. In addition to the recordings identified on Exhibits B-D, there are
27 believed to be many other pirated recordings of the Subject Compositions that

28

                                               25
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 26 of 30




 1 Defendants have reproduced and distributed without authorization that Plaintiffs have

 2 not yet identified or that are no longer available on Google’s online store.

 3        125. The infringement by Defendants of each Subject Composition on each
 4 pirated recording identified in the Infringement Chart at Exhibits B-D began as of the

 5 date of upload, receipt, delivery to and/or reproduction by Google of server copies of

 6 the pirated recordings of the Subject Compositions designated for reproduction and

 7 distribution by Ideal Music, Genepool, and/or their distributor(s) in Google’s online

 8 store and continued through August 2019 in this case of Google when, upon

 9 information and belief, the Ideal Music catalog was deactivated from the Google Play

10 store by Genepool and/or Ideal Music. The infringements identified in Exhibits B-D

11 all occurred within three years prior to the filing this Complaint.

12        126. By their conduct described above, Defendants have infringed and are
13 continuing to infringe Plaintiffs’ copyrights on a regular basis in violation of 17

14 U.S.C. §§ 101, 106, 115, 501, 602 et seq.

15        127. As a direct and proximate result of Defendants’ infringement, Plaintiffs
16 are entitled to elect either an award of actual damages, including Defendants’ profits,

17 or statutory damages under 17 U.S.C. § 504(c).

18        128. Defendants’ infringement is and has been willful, intentional, purposeful
19 and with willful disregard of the rights of Plaintiffs. Anything less than maximum

20 statutory damage awards would encourage infringement, amount to a slap on the

21 wrist, and reward Defendants for their willful infringement on a grand scale.

22        129. Plaintiffs are also entitled to their costs, including reasonable attorneys’
23 fees, pursuant to 17 U.S.C. § 505.

24        130. Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent
25 injunction prohibiting Defendants from reproducing, distributing, importing and

26 selling the pirated recordings of the Subject Compositions without license or

27 authorization in violation of the Copyright Act.

28                      First Claim for Copyright Infringement by

                                               26
           COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 27 of 30




 1                    SA Music LLC and William Kolbert, as Trustee
                     of the Harold Arlen Trust Against All Defendants
 2
            131. Plaintiffs repeat each and every allegation of the Complaint.
 3
            132. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
 4
     Harlen Trust claim that Defendants Google, Genepool, and Ideal Music have
 5
     unlawfully reproduced, distributed, and imported unauthorized recordings embodying
 6
     the Subject Compositions including, but not limited to, those identified in Exhibit B
 7
     by the methods identified herein, and/or have unlawfully directed or authorized this
 8
     activity.
 9
            133. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
10
     Subject Compositions in violation of the Copyright Act.
11

12                    Second Claim for Copyright Infringement by
                  Ray Henderson Music Co., Inc. Against All Defendants
13
            134. Plaintiffs repeat each and every allegation of the Complaint.
14
            135. Plaintiff Ray Henderson Music Co., Inc. claims that Defendants Google,
15
     Genepool, and Ideal Music have unlawfully reproduced, distributed, and imported
16
     unauthorized recordings embodying the Subject Compositions including, but not
17
     limited to, those identified in Exhibit C by the methods identified herein, and/or have
18
     unlawfully directed or authorized this activity.
19
            136. Defendants have thereby willfully infringed Plaintiff’s copyrights in the
20
     Subject Compositions in violation of the Copyright Act.
21
                       Third Claim for Copyright Infringement by
22           Four Jays Music Company and Julia Riva Against All Defendants
23          137. Plaintiffs repeat each and every allegation of the Complaint.
24          138. Plaintiffs Four Jays Music Company and Julia Riva claim that
25 Defendants Google, Genepool, and Ideal Music have unlawfully reproduced,

26 distributed,    and imported unauthorized recordings embodying the Subject
27 Compositions including, but not limited to, those identified in Exhibit D by the

28 methods identified herein, and/or have unlawfully directed or authorized this activity.

                                               27
             COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 28 of 30




 1         139. Defendants have thereby willfully infringed Plaintiff’s copyrights in the
 2 Subject Compositions in violation of the Copyright Act.

 3
                                      Prayer for Relief
 4
           WHEREFORE, Plaintiffs respectfully request that judgment be entered against
 5
     Defendants, jointly and severally, on each claim stated above, as follows:
 6
           1.    A declaration that Defendants have infringed Plaintiffs’ copyrights in the
 7
                 Subject Compositions in violation of the Copyright Act;
 8
           2.    A declaration that each of Defendants’ infringements was willful;
 9
           3.    At Plaintiffs’ election, an award of Plaintiffs’ actual damages, including
10
                 Defendants’ profits, or a separate award of statutory damages in amounts
11
                 to be determined by the jury for all infringements involved in the action,
12
                 with respect to any one work, for which any one infringer is liable
13
                 individually, or for which any two or more infringers are liable jointly
14
                 and severally;
15
           4.    A permanent injunction barring the Defendants from continued
16
                 infringement of Plaintiffs’ copyrights in the Subject Compositions
17
                 pursuant to 17 U.S.C. § 502; and
18
           5.    Reasonable attorneys’ fees and costs of this action, statutory pre-
19
                 judgment interest, and such other relief as this Court may deem just and
20
                 proper.
21

22

23

24

25

26

27

28

                                              28
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 29 of 30




 1                             Respectfully submitted,
 2
                         By:    /s/ Allen Hyman
 3                             Allen Hyman (California State Bar No. 73371)
 4                             LAW OFFICES OF ALLEN HYMAN
                               10737 Riverside Drive
 5
                               North Hollywood, CA 91602
 6                             Phone: (818) 763-6289
                               E-mail: lawoffah@aol.com
 7

 8                             Matthew F. Schwartz (Pro Hac Vice Pending)
                               Brian S. Levenson (Pro Hac Vice Pending)
 9
                               SCHWARTZ, PONTERIO & LEVENSON, PLLC
10                             134 West 29th Street, Suite 1006
                               New York, New York 10001
11
                               Phone: (212) 714-1200
12                             E-mail: mschwartz@splaw.us
                               E-mail: blevenson@splaw.us
13

14                             Oren S. Giskan (Pro Hac Vice Pending)
                               GISKAN SOLOTAROFF & ANDERSON LLP
15
                               90 Broad Street, 10th Floor
16                             New York, New York 10004
                               Phone: (212) 847-8315
17
                               E-mail: ogiskan@gslawny.com
18
                               Attorneys for Plaintiffs
19

20

21

22

23

24

25

26

27

28

                                        29
        COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-01807-NC Document 1 Filed 03/16/20 Page 30 of 30




 1                                    JURY DEMAND
 2        Pursuant to Fed. R. Civ. P. 38(b), Local Civil Rule 38, and otherwise, Plaintiffs
 3 respectfully demand a trial by jury on all issues so triable.

 4 Dated:        New York, New York
 5
                 March 10, 2020

 6                                   Respectfully submitted,
 7
                              By:     /s/ Allen Hyman
 8
                                     Allen Hyman (California State Bar No. 73371)
 9                                   LAW OFFICES OF ALLEN HYMAN
                                     10737 Riverside Drive
10
                                     North Hollywood, CA 91602
11                                   Phone: (818) 763-6289
                                     E-mail: lawoffah@aol.com
12

13                                   Matthew F. Schwartz (Pro Hac Vice Pending)
                                     Brian S. Levenson (Pro Hac Vice Pending)
14
                                     SCHWARTZ, PONTERIO & LEVENSON, PLLC
15                                   134 West 29th Street, Suite 1006
                                     New York, New York 10001
16
                                     Phone: (212) 714-1200
17                                   E-mail: mschwartz@splaw.us
                                     E-mail: blevenson@splaw.us
18

19                                   Oren S. Giskan (Pro Hac Vice Pending)
                                     GISKAN SOLOTAROFF & ANDERSON LLP
20
                                     90 Broad Street, 10th Floor
21                                   New York, New York 10004
                                     Phone: (212) 847-8315
22
                                     E-mail: ogiskan@gslawny.com
23
                                     Attorneys for Plaintiffs
24

25

26

27

28

                                              30
            COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
